338 F.2d 990
Roger WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 21514.
United States Court of Appeals Fifth Circuit.
Dec. 10, 1964.

Roger Williams, pro se.
James R. Gough, Asst. U.S. Atty., Woodrow Seals U.S. Atty., Houston, Tex., for appellee.
Before HUTCHESON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
Appellant complains of the action of the United States District Court for the Southern District of Texas in denying his motion to vacate sentence pursuant to Title 28 U.S.C. 2255.  The district judge wrote a careful and thoughtful opinion disposing of appellant's claims of error, 235 F.Supp. 215.  We approve and concur in that opinion.  See also our opinion on appellant's prior application, Williams v. United States, 311 F.2d 68 (5th Cir. 1962).


2
The judgment is affirmed.